I reluctantly concur in the judgment of this court that the appellant must be resentenced. At first blush, the trial court's imposition of three hundred hours of community service to be performed in and for this city does not seem unreasonable, given the havoc that appellant visited upon this community in terms of life-saving research that has been lost. Unfortunately, R.C.2951.02 clearly does not appear to support those conditions of appellant's probation.
However, I must note that my reading of R.C. 2951.02(C) permits the trial court, upon resentencing, to impose any additional requirements upon the appellant "[i]n the interest of doing justice, rehabilitating the offender, and ensuring the offender's good behavior." Such matters are generally committed to the sound discretion of the court. State v. Smith (1989),42 Ohio St.3d 60, 537 N.E.2d 198.